Citation Nr: 1632992	
Decision Date: 08/19/16    Archive Date: 08/26/16

DOCKET NO.  16-01 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for bilateral sensorineural hearing loss. 

2. Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

M. Lavan, Associate Counsel 





INTRODUCTION

The Veteran served on active duty from March 1956 to July 1960.    

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The Veteran's bilateral sensorineural hearing loss manifested many years following service, and is otherwise not related to service.

2. The Veteran's tinnitus manifested many years following service, and is otherwise not related to service.


CONCLUSIONS OF LAW

1. The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2015).

2. The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Laws and Regulations

Service connection will be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 ; 38 C.F.R. 
§ 3.303.  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection requires competent evidence showing (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

Service connection may also be established by presumption pursuant to 38 C.F.R. 
§ 3.303(b).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  In this case, sensorineural hearing loss and tinnitus, listed as organic diseases of the nervous system, are included among the "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

For the showing of a "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  Subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  Id.  If a condition noted during service is not shown to be chronic then, generally, a showing of "continuity of symptoms" after service is required.  Id.

Presumptive service connection may also be established for certain chronic diseases, including hearing loss and tinnitus, where a veteran had ninety days or more of active service and the disorder manifested to a degree of ten percent or more within one year from separation of service.  Such diseases shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  38 C.F.R. § 3.307. 

Before deciding a claim, the Board is required to evaluate all relevant evidence on appeal, including lay and medical evidence.  See 38 U.S.C.A. § 7104(a); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Lay evidence may be competent and sufficient to establish a claim for service connection.  Specifically, lay evidence may be sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Moreover, a layperson is competent to report the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (holding that a veteran is competent to report on that of which he or she has personal knowledge).  

The Board must then determine whether the evidence is credible or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007). After determining the competency and credibility of the relevant evidence, the Board must weigh its probative value.  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).
Analysis for Bilateral Hearing Loss and Tinnitus Claims

The Veteran contends that he has bilateral hearing loss and tinnitus that is related to service.  Specifically, the Veteran states that he was exposed to excessive noise while working in the engine room without hearing protection in service.  The Veteran's DD-214 confirms that he served as an electrician's mate in the Navy. 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

A VA audiology examination from December 2015 demonstrates that the Veteran had bilateral sensorineural hearing loss in the frequency range of 500 Hz to 4000 Hz.  VA medical records also show treatment for hearing loss and tinnitus.  Thus, the Veteran has current hearing loss and tinnitus disabilities for VA compensation purposes.

The Board finds, however, that the Veteran is not entitled to presumptive service connection for his hearing loss and tinnitus.  The Veteran's service treatment records, which appear to be complete, do not show complaints of or treatment for hearing loss or tinnitus.  A sick call treatment record associated with the file shows that the Veteran was treated for various conditions, including a painful left index finger and headaches, but does not show treatment for hearing loss or tinnitus symptoms.  July 1960 clinical evaluation reveals that the Veteran's ears and hearing were normal at separation, although this was only through whispered voice testing, which is not as accurate as audiometric testing. 

In his December 2015 substantive appeal, the Veteran stated that he "lost [his] hearing in the engine room of [his] ship" and that he did not know he could file a claim until 3 years ago, when he filed his claims for hearing loss and tinnitus.  To the extent that the Veteran is claiming that his hearing loss actually began in service, this statement is inconsistent with other evidence, including: an October 2013 claim filing in which he reported that his hearing loss began in August 2010; a June 2011 VA medical record that shows the Veteran complained of experiencing tinnitus for the past three years; and the lack of treatment records for or complaints of bilateral hearing loss and tinnitus prior to 2011.  Because the Veteran's account of having bilateral hearing loss symptoms during service is inconsistent with, and outweighed by, other, more credible and probative lay and medical evidence of record, it is not persuasive.

In light of the medical and lay evidence, the Board finds that symptoms of bilateral hearing loss and tinnitus were not chronic in service or continuous after service separation, and that his bilateral hearing loss and tinnitus did not manifest to a compensable degree within one year of service separation.  The Veteran's hearing and ears were evaluated as normal at separation from service, and there is no record of complaints or treatment for hearing loss or tinnitus for more than 40 years after separation.  Thus, the Board finds that the Veteran is not entitled to presumptive service connection.

That does not end the inquiry, however.  Service connection can still be granted on a direct basis for a disability that begins after service if it is related to an in-service disease or injury.  However, the Board finds that the Veteran's hearing loss and tinnitus claims do not warrant direct service connection as the evidence does not demonstrate these disabilities are related to service.  Specifically, the Veteran was afforded a VA examination in December 2015 regarding the severity and etiology of his hearing loss disability.  In rendering an opinion, the examiner relied on the Veteran's post-service occupational history, which included working in a manufacturing facility and as a welder in the 24 years following service.  The examiner also noted that the Veteran's diagnoses of hypertension and hyperlipidemia have hearing loss as comorbidities.  Finally, the examiner reported that the Veteran is 77 years old and that over two-thirds of individuals over the age of 75 have age-related hearing loss.  In light of these considerations, the examiner concluded that it is less likely than not that the Veteran's hearing loss was caused by or the result of military service. 

The examiner noted that the Veteran did not report recurrent tinnitus and thus the examiner did not render an opinion regarding the etiology of the Veteran's tinnitus.   Although this appears to be inconsistent with the Veteran's medical records, which show reports of tinnitus in September 2012, VA medical records from July 2013 show that the Veteran reported receiving complete relief from tinnitus because of his hearing aids.  The Board thus did not rely on the VA examination for the Veteran's tinnitus claim, but finds that there is sufficient evidence to determine that the Veteran's tinnitus is not related to service, including the delayed manifestation of tinnitus symptoms. 

The Veteran is competent to report his in-service noise exposure as well as observable symptoms of hearing loss and tinnitus.  See Layno, 6 Vet. App. 465, 470.  As a layperson, however, he is not competent to report that his current hearing loss and tinnitus disabilities were caused by in-service noise exposure because that issue presents a complex medical question requiring the opinion of a medical professional.  See Jandreau, 492 F.3d 1372, 1377.  This is particularly true in light of the extensive period of time between the Veteran's in-service noise exposure and manifestation of his disabilities.  Thus, the Veteran's statements that his hearing loss and tinnitus stem from service are not competent evidence.

In light of the evidence, including the Veteran's service records, post-service medical history, and the Veteran's statements, the Board finds that his bilateral hearing loss and tinnitus are not related to service.  As the preponderance of the evidence is against the Veteran's claims, the benefit-of-the-doubt rule does not apply and service connection for bilateral hearing loss and tinnitus is denied.  See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 

Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), VA has a duty to notify and assist claimants.  VA's duty to notify was satisfied by a letter sent in August 2012.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

VA also has a duty to assist a veteran in obtaining evidence necessary to substantiate a claim, which includes providing an adequate medical examination or opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  A medical opinion is adequate when it is based upon consideration of the veteran's prior medical history and examinations, and describes the disability in sufficient detail to enable the Board's evaluation to be fully informed.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Board finds that VA has satisfied its duty to assist regarding the Veteran's claim.  The claims file contains the Veteran's service records, VA medical treatment evidence, and the Veteran's statements.  Additionally, he was afforded a VA examination for hearing loss and tinnitus in December 2015.  The examination was adequate because it was performed by a medical professional, was based on an accurate review of the Veteran's record, history, and symptomatology, and included the necessary objective findings.  

Finally, all due process considerations have been met.  A Statement of the Case was issued in December 2015 and no additional evidence has been received since.  Moreover, while the Veteran's representative did not submit a VAF-646 or its equivalent, the record shows that VA notified the Veteran's representative on February 22, 2016 that a VAF-646 had not been executed and that 10 calendar days would be provided for its submission.  


ORDER

Service connection for bilateral sensorineural hearing loss is denied.

Service connection for tinnitus is denied. 


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


